In re Johnson, Ivory W. et al.; Osborne, Milton Jr.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs Office of Workers’ Compensation District 05, No. 03-02773; to the Court of Appeal, First Circuit, NO.2005-CA-0994.
Granted. Relator’s brief was filed timely because it was mailed to the court of appeal on the first legal day following the expiration of the briefing delay, which occurred on a legal holiday. See La.Code Civ. P. art. 5059; Rule 2-13 of the Uniform Rule of the Courts of Appeal. Accordingly, relator’s appeal is reinstated.